Citation Nr: 1435931	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to May 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  [An interim (January 2014) rating decision increased the rating for the Veteran's service-connected hypertension to 20 percent, and granted service connection for tonic-clonic seizures rated 10 percent, which resulted in the Veteran having a combined rating of 70 percent, effective December 14, 2012.]  In July 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDINGS OF FACT

The Veteran's service connected disabilities (right upper extremity paresis rated 40 percent, hypertension rated 20 percent, and residuals of oophorectomy, dysarthria, right lower extremity paresis, and seizures rated 10 percent each) are rated 70 percent, combined, and are quite clearly shown to render her unable to maintain any regular, substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice error or duty to assist omission is harmless.  

The Veteran's service-connected disabilities include right upper extremity paresis, post cerebrovascular accident, rated 40 percent; hypertension, rated 20 percent; and right lower extremity paresis, residuals of right oophorectomy, dysarthria, and tonic-clonic seizures, rated 10 percent, each.  The combined rating is 70 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, it is rated or ratable at 60 percent or more, and that, if there are two or more disabilities, there is at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As the Veteran's right upper extremity paresis is rated 40 percent and her combined rating for service connected disabilities is 70 percent, she meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the service connected disabilities render her incapable of participating in substantially gainful occupation.  

Records from the Social Security Administration (SSA) show that Agency found the Veteran to have been totally disabled since August 2005 due to cerebrovascular disease.  While such finding is not binding on VA, the SSA disability finding is material evidence that has probative value as to her claim for a TDIU rating.

On August 2009 VA brain and spinal cord examination, the Veteran's residual right hemiparesis and dysarthria were found to have significant effect on her usual occupation including deceased mobility and dexterity, problems lifting and carrying, lack of stamina, and reduced strength in the right upper and lower extremities.  The effect on daily activities was noted to be mild or moderate. 
A February 2010 statement by a VA physician indicates that the Veteran is considered totally and permanently disabled from seeking or sustaining employment due to disabilities including hypertension and stroke. 
On December 2013 VA peripheral nerve examination, it was noted that the Veteran's residual right hemiparesis affects her ability to work.  On December 2013 VA cranial nerve examination, the examiner noted the Veteran's cranial nerve disability is manifested by  in speech impairment and ataxic gait, and affects her ability to work.  On December 2013 VA seizure examination, the examiner found that the Veteran's seizure disorder affects her ability to work as she is unable to perform physical or sedentary activities during a seizure. 

At the July 2014 videoconference hearing, the Veteran testified that she has difficulty walking without assistance and cannot traverse longer distances without a wheelchair.  She noted she does not have use of her right (dominant) arm, cannot drive, and that when she is nervous or stressed, her speech slurs significantly. Based on observations at the hearing by the undersigned, what the Veteran described should have been obvious even to the most casual lay observer.  

Considering the disability picture presented by the evidence above, the Board finds that the evidence does not merely support the Veteran's claim, it preponderates (beyond any doubt) in favor of the claim.  As another Federal agency (SSA) has already found, due to her service-connected disabilities she obviously is unable to participate in any regular employment.  A TDIU rating is clearly warranted. 


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


